DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.

In view of applicant’s amendment and arguments regarding rejection of claims 9 and 10 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant's arguments to the claims rejection are fully considered, however they are not deemed to be persuasive; for examiner response to the applicant’s arguments see “Response to Arguments” section below.

Response to Arguments
On page 7 of the Remarks, the applicant states:
“There is no teaching or suggestion of: “wherein the first signal to be transmitted to the
second communications apparatus is independent of a second indicator which is transmitted from a third communications apparatus to the first communications apparatus.” While the base station of Perlman allocates different levels of bandwidth to the different groups, this does not teach of suggest the base station transmitting signals to/receiving signals from the individual devices in the group based on or including different indicators.”

The applicant is incorrect. With respect to FIG 8 of Perlman, on page 11 of the previous office action, the examiner explicitly mapped “the second communications apparatus” to the device 804 in the first group of client devices, “the third communications apparatus” to the device 808 in the second group of devices. Paragraph 0074 states that (underlining by the examiner)
“In this embodiment, after determining the total number of Client Devices 804-808, and collecting the necessary channel characterization information (e.g., as described above), the Base Station 800 chooses a first group of three clients 810 with which to communicate (three clients in the example because min (N, M)=3). After communicating with the first group of clients 810 for a designated period of time, the Base Station then selects another group of three clients 811 with which to communicate.”

The phrase “as described above” refers to FIG 4 – 6 with corresponding description, describing transmission of indicators individually from each client device and subsequent communication with plurality of devices within the group. Therefore, “a first indicator” is transmitted from the device 804, and “a second indicator” is transmitted from the device 808. Initially, the base station 800 communicates with the first group of devices 810 which includes the device 804. This communication is also described in FIG 6 with corresponding description. Particularly, paragraph 0065: the precoding logic 630 multiplies the three bit streams u1-u3 in FIG. 6 by the inverse of the H matrix 616 producing three new bit streams, u'1-u'3, which are shown in FIG 6 to be individually fed into transceivers 604 each connected to the respective antenna 605. Thus, the signal for the antennas is based on the matrix 616 and thus is at least in part “based on the coefficients for the second communications apparatus”. In other words, “a first signal” corresponds to the combination of signals u'1-u'3 fed into the transceivers or v1, v2 and v3 transmitted from all of the antennas of the device which is formed in such a way as to include the stream u1 specifically intended for the Client Device 1 606. Paragraph 0068: the transmitter (“first communications apparatus”) solves for each vi at the transmitter before the signals have been transformed by the channel. Each antenna 609 receives ui already separated from the other un-1 bit streams intended for the other antennas 609. Thus, the Client Device 1 606 receives only the stream u1. Thus, “a first signal” is generated and transmitted to all of the devices of the group, including the first device 606 in such a way that the device 606 receives only the intended stream u1 within “the first signal”.
In other words, while communicating with the first group of devices 810 in FIG 8 partly based on “the first indicator” transmitted from “the second device” 804, there is a bitstream u1 specifically for the client device 1 606 (in FIG 6) which would correspond to the client device 804 within the first group 810 in FIG 8. Thus, contrary to the applicant’s argument, Perlman does “teach of suggest the base station transmitting signals to/receiving signals from the individual devices in the group based on or including different indicators”. Reiterating, each device in the first group of devices 810 and in the second group of devices 811 in FIG 8 sends a corresponding indicator. Client devices are grouped in groups of threes and respective matrices 516/616 for each group are determined, based on which individual streams are transmitted to each device in the first group of devices at a first point in time. Later in time, the base station starts communicating with the second group of devices and individual streams are transmitted to each device in the second group of devices. Thus, transmissions to each device in the first group of client devices are based on respective indicators from each of the devices from the first group of devices. Similarly, transmissions to each device in the second group of client devices are based on respective indicators from each of the devices from the second group of devices. This means that the signal transmitted to the device 804 containing only the bitstream u1 in the first group of client devices 810 at one point in time is independent from any indicators transmitted from any of the devices in the second group of client devices 811.

Therefore, Perlman does teach or fairly suggest all the limitations of claim 6 and the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 7, 9, 10, 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070025464 (Perlman).
Regarding claims 7 (and 6), Perlman teaches “A first communications apparatus (shown in FIG 5, 6 and 8 as base station 500, 600 and 800, respectively) comprising:
two or more antennas (FIG 5, 6, 8: plurality of antennas 505, 605, 802, respectively);
a receiver configured to receive (paragraph 0062: each of the plurality of transceivers 504 for receiving transmissions), from a second communications apparatus (mapped to client device 1  506 in FIG 5, to client device 1  606 in FIG 6, and to client device 804 in FIG 8), a first indicator (paragraph 0063: the Coding, Modulation and Signal Processing subsystem 503 of Base Station 500 receives the 1x3 column 513 from Client Device 1 506. Paragraph 0039: the received parameter H is channel characterization data. Each individual matrix element Hij is the channel characterization of the training signal transmission of transmit antenna 104i as received by the receive antenna 105j. This also represents recited by the claim “a first indicator” of the channel between a particular antenna of the base station and particular Client Device, in this case Client Device 1);
a storage configured to store a table corresponding to the first indicator (paragraph 0063: various memories to store the matrix 516/616, as shown in FIG 5 and 6, including “the first indicator” Hi1 (i=1 … 3). Although disclosed as storing the matrix 516/616, FIG 5/6 clearly show that it is stored also as “a table”);
a processor (paragraphs 0064 – 0065: the Coding, Modulation and Signal Processing subsystem 603 including signal precoding logic 630) configured to determine a matrix of coefficients based on the first indicator (paragraph 0063: As the Coding, Modulation and Signal Processing subsystem 503 of Base Station 500 receives the 1x3 column 513-515, from each Client Device 506-508, it stores it in a 3x3 H matrix 516 with the resultant matrix shown in Fig. 6 as 616. In other words, the matrix 616 shown in FIG 6 is “determined”, and it is based, in part, on the 1x3 column 513 from Client Device 1 506, as the claim requires. Thus, recited in this limitation “a matrix of coefficients” is mapped to the matrix 616 in FIG 6), wherein coefficients for the second communications apparatus are determined independently from a second indicator which is transmitted from a third communications apparatus to the first communications apparatus (First mapping of the limitation “a second indicator which is transmitted from a third communications apparatus to the first communications apparatus”. This is mapped to the 1x3 column 514 of Hij transmitted from Client Device 2 507 to the base station 500 shown in FIG 5. As may be seen from FIG 6, in the matrix 616 “coefficients for the second communications apparatus” comprising the first column of Hij “are determined independently from a second indicator” comprising the second column of Hij. Indeed, the first column of Hij from Client Device 1 506 and comprising “coefficients for the second communications apparatus” in the matrix was received independently from the reception of the second column of Hij from Client Device 2 507, which is also “a second indicator”.
Alternative, second mapping of this particular limitation. This is mapped to the embodiments shown in FIG 8 with corresponding description in paragraphs 0074 – 0075, in which, at the first point in time the base station initially communicates with the first group of client devices including “second communication apparatus” 804 to which “the first signal” is transmitted. At a later point in time the base station communicates with the second group of client devices including “third communication apparatus” 808 to which “the second signal” is generated and transmitted based on corresponding “a second indicator which is transmitted from a third communications apparatus to the first communications apparatus”. In other words, “a third communication apparatus” is mapped to the client device 808 in the second group of devices 811. As is disclosed with respect to the group of client devices 506-508 (or 606-608 in FIG 6), which would correspond to the first group of client devices 810 in FIG 8, each device in the second group of client devices 811 in FIG 8 also sends respective 1x3 column 514 of Hij. Thus, the client device 808 in the second group of devices 811 (“the third communication apparatus”) transmits “a second indicator” to the base station.
Summarizing, in the alternative second mapping, initially, for communication with the first group of devices 804 – 806, the base station 800 receives corresponding indicators including “the first indicator” from the device 804 and determines “a matrix of coefficients based on the first indicator”. To communicate with the second group of devices 806 – 808 at a later point in time, the base station 800 also separately receives indicators at least for the devices 807 and 808 including “a second indicator which is transmitted from a third communications apparatus [808 in FIG 8] to the first communications apparatus”. However, although not explicitly disclosed by Perlman, since the communication with the first group of devices 804 – 806 and communication with the second group of devices 806 – 808 occur at different points in time, it is either implicit that the matrix of coefficients for the first group of devices (including “the second communications apparatus” 804) is determined independently from the matrix of coefficients for the second group of devices (including “the third communications apparatus” 808), or it would have been obvious to a person of ordinary skill in the art at the time the invention was made to do so in order to be able to transmit from the base station having fewer number of antennas than the number of client devices, thus meeting the limitation “coefficients for the second communications apparatus are determined independently from a second indicator”), and to generate a first signal for each of the two or more antennas of the first communications apparatus based on the coefficients for the second communications apparatus (paragraph 0065: signal precoding logic 630 uniquely coding the signal transmitted from each of the antennas 605 (“generate a first signal for each of the two or more antennas”) based on the signal characterization matrix 616. More specifically, the precoding logic 630 multiplies the three bit streams u1-u3 in FIG. 6 by the inverse of the H matrix 616 producing three new bit streams, u'1-u'3, which are shown in FIG 6 to be individually fed into transceivers 604 each connected to the respective antenna 605. Thus, the signal for the antennas is based on the matrix 616 and thus is at least in part “based on the coefficients for the second communications apparatus”. In other words, “a first signal” corresponds to the combination of signals u'1-u'3 fed into the transceivers or v1, v2 and v3 transmitted from all of the antennas of the device which is formed in such a way as to include the stream u1 specifically intended for the Client Device 1 606. Paragraph 0068: the transmitter (“first communications apparatus”) solves for each vi at the transmitter before the signals have been transformed by the channel. Each antenna 609 receives ui already separated from the other un-1 bit streams intended for the other antennas 609. Thus, the Client Device 1 606 receives only the stream u1. Thus, “a first signal” is generated and transmitted to all of the devices of the group, including the first device 606 in such a way that the device 606 receives only the intended stream u1 within “the first signal”.  In the embodiment of FIG 8, this would correspond to generation of the signal to communicate with the first group of devices 804 – 806 and particularly with “the second communications apparatus” 804 receiving its own stream u1); and
a transmitter (each of the plurality transceivers 604 shown in FIG 6) configured to transmit the first signal to the second communications apparatus (paragraph 0065: The three precoded bit streams are then converted to analog by D/A converters and transmitted as RF by Transceivers 604 and antennas 605 as combination of v1, v2 and v3 to all Client Devices 1 – 3 606 – 608, which inherently includes the stream u1 specifically intended for the Client Device 1 606 being “the second communications apparatus”. In the embodiment of FIG 8, this would correspond to generation of the signals to communicate with the first group of devices 804 – 806 and particularly a respective bitstream “to the second communications apparatus” 804);
wherein the first signal to be transmitted to the second communications apparatus (as was explained above, the signal (“the first signal”) transmitted from the base station 800 to plurality of the devices in the first group of devices 810 includes the bitstream u1 “to the second communications apparatus” 804) is independent form a second indicator which is transmitted from a third communications apparatus to the first communications apparatus (indeed, as was explained above, it is either implicit, or it would have been obvious to a person of ordinary skill in the art at the time the invention was made that transmission to the first group of devices 810 in FIG 8, including u1 (“the first signal”) to “the second communications apparatus” 804 within the first group, is not based (“is independent”) on any indicators transmitted from device 808 (“a second indicator which is transmitted from a third communications apparatus”) in the second group of devices 811).”
Additional explanations may be found in section Response to Arguments above which is incorporated herein by reference.

	
Regarding claim 9 and 12, Perlman teaches or fairly suggests “wherein a second signal is generated based on coefficients for the third communications apparatus (the claim does not define any limiting conditions with respect to generation of the “second signal”. Therefore, within the concept of broadest reasonable interpretation, transmission of the second signal to “the third communications apparatus” may take place at entirely different time instant from the transmission of the first signal to “the second communications apparatus”. For example, it may take place next minute, next day, next week, etc. This particular situation is disclosed in FIG 8 with corresponding description in paragraphs 0074 – 0075, where the base station initially communicates with the first group of client devices including “second communication apparatus” 804 to which “the first signal” including bitstream u1 is transmitted. At a later point in time the base station communicates with the second group of client devices including “third communication apparatus” 808 in FIG 8 to which “the second signal” is generated and transmitted based on corresponding “coefficients for the third communications apparatus”.).”
Regarding claim 10 and 13, Perlman teaches or fairly suggests “wherein the coefficients for the third communications apparatus are determined based on the second indicator (indeed, just as in the case of coefficients for the second communications apparatus (Client Device 1 506/606) being included in “the first indicator” 513 in FIG 5 at a first point in time, the coefficients for the third communications apparatus (Device 808 in FIG 8) are included in “the second indicator” transmitted from the device 808).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648